
	

113 SRES 437 ATS: Recognizing the historic significance of the Mexican holiday of Cinco de Mayo.
U.S. Senate
2014-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 437
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2014
			Mr. Udall of Colorado (for himself, Mr. Cornyn, Mr. Heller, Mr. Menendez, Mr. Udall of New Mexico, Mr. Reid, Mr. Cruz, Mr. Bennet, and Mr. Kirk) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the historic significance of the Mexican holiday of Cinco de Mayo.
	
	
		
			Whereas May 5, or Cinco de Mayo in Spanish,
			 is celebrated each year as a date of great importance by the Mexican and
			 Mexican-American communities;
		
			Whereas the Cinco de Mayo holiday commemorates May 5,
			 1862, the date on which Mexicans who were struggling for independence and
			 freedom fought the Battle of Puebla;
		
			Whereas Cinco de Mayo has become widely celebrated
			 annually by nearly all Mexicans and Mexican-Americans, north and south of
			 the
			 United States-Mexico border;
		
			Whereas the Battle of Puebla was but one of the many
			 battles that the courageous Mexican people won in their long and brave
			 struggle
			 for independence and freedom;
		
			Whereas the French army, confident that its
			 battle-seasoned troops were far superior to the less-seasoned Mexican
			 troops,
			 expected little or no opposition from the Mexican army;
		
			Whereas the French army, which had not experienced defeat
			 against any of the finest troops of Europe in more than half a century,
			 sustained a disastrous loss at the hands of an outnumbered and
			 ill-equipped,
			 but highly spirited and courageous, Mexican army;
		
			Whereas, after 3 bloody assaults on Puebla in which more
			 than 1,000 French soldiers lost their lives, the French troops were
			 finally
			 defeated and driven back by the outnumbered Mexican troops;
		
			Whereas the courageous spirit that Mexican General Ignacio
			 Zaragoza and his men displayed during that historic battle can never be
			 forgotten;
		
			Whereas many brave Mexicans willingly gave their lives for
			 the causes of justice and freedom in the Battle of Puebla on Cinco de
			 Mayo;
		
			Whereas the sacrifice of the Mexican fighters was
			 instrumental in keeping Mexico from falling under European domination
			 while, in
			 the United States, the Union Army battled Confederate forces in the Civil
			 War;
		
			Whereas Cinco de Mayo serves as a reminder that the
			 foundation of the United States was built by people from many countries
			 and
			 diverse cultures who were willing to fight and die for freedom;
		
			Whereas Cinco de Mayo also serves as a reminder of the
			 close ties between the people of Mexico and the people of the United
			 States;
		
			Whereas, in a larger sense, Cinco de Mayo symbolizes the
			 right of a free people to self-determination, just as Benito Juarez, the
			 president of Mexico during the Battle of Puebla, once said, El respeto
			 al derecho ajeno es la paz (Respect for the rights of others is
			 peace); and
		
			Whereas many people celebrate Cinco de Mayo during the
			 entire week in which the date falls: Now, therefore, be it
		
	
		
			That the Senate—
			
				(1)
				recognizes the
			 historic struggle of the people of Mexico for independence and freedom,
			 which
			 Cinco de Mayo commemorates; and
			
				(2)
				encourages the
			 people of the United States to observe Cinco de Mayo with appropriate
			 ceremonies and activities.
			
